DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, drawn to Claims 3 and 8, an indoor load determined based on temperature and flow rate with a fixed system-used water amount;
Species II, drawn to Claim 4, an indoor load determined based on temperatures with a variable system-used water amount;
Species III, drawn to Claims 5-7, an indoor load determined based on temperatures and flow rate with a variable system water amount and shutoff valves. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1-2.
Species I-III lack unity of invention because even though the inventions of these groups require the technical feature of an indoor heat exchanger with temperature sensors at the inlet and outlet of the indoor heat exchanger, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Horiuchi (U.S. Patent Application Publication No. 2016/0273816) hereinafter “Horiuchi.”

Regarding Claim 1, Horiuchi discloses:
A refrigeration cycle apparatus (100, see Fig 1) comprising: 
a water heat exchanger (13) configured to cause (capable of causing) heat to be exchanged between refrigerant and a liquid medium (see paragraph [0036]); 
a refrigeration cycle circuit (RC, see Fig 1) connecting a compressor (11), the water heat exchanger (13) an expansion valve (15), and an outdoor heat exchanger (18) successively and connecting a discharge side of the 
compressor (11) to a part of the refrigeration cycle circuit (RC) between the expansion valve (15) and the outdoor heat exchanger (18); and 
a liquid medium circulation circuit (within unit 20) connecting the water heat exchanger (13), a pump (22), and an indoor heat exchanger (21), 
the refrigeration cycle circuit (RC) comprising: 
a four-way valve (12) configured to switch (capable of switching) to connect the compressor (11) to the water heat exchanger (13) or to connect the compressor (11) to the outdoor heat exchanger (18); 
a pipe (P9) connecting the discharge side of the compressor (11) to the part of the refrigeration cycle circuit (RC) between the expansion valve (15) and the outdoor heat exchanger (19); and 
a valve (17) configured to block (capable of blocking) flow of the refrigerant in the pipe (P9, see paragraph [0065]), wherein 
the refrigeration cycle apparatus (100) performs, based on an indoor load, a defrosting operation that is either one of 
a first defrosting operation of opening the valve (17,), connecting the compressor (11) to the -3-Attorney Docket No. 129J_064_TNwater heat exchanger (13), and allowing refrigerant discharged from the compressor (11) to flow to the outdoor heat exchanger (18, see paragraphs [0095]- [0100]: at least a portion of the refrigerant flows to the outdoor heat exchanger), and 
a second defrosting operation of closing the valve (17), connecting the compressor (11) to the outdoor heat exchanger (18), and allowing refrigerant discharged from the compressor (11) to flow to the outdoor heat exchanger (18, see paragraphs [0116]-[0117]).  

A telephone call was not made to Applicant to request an oral election to the above restriction requirement, due to the complexity of the restriction (see MPEP 812.01: restriction telephone practice).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        
/EDWARD F LANDRUM/           Supervisory Patent Examiner, Art Unit 3763